The record in this case contains a bill of exceptions which purports to set out all of the proceedings had in reference to the hearing on appellee's motion to set aside the judgment against it and in favor of the appellant in the circuit court. So, considering the bill of exception and the record proper together, we are of the opinion that the continuance promised by the presiding judge to the appellee in the case of C. W. Hooper  Co. v. S.L. Crook and J.H. Coleman individually and as partners previous to the date set for trial, was conditioned on the fact that it true, as stated by member of the firm of attorneys representing appellee, that a certain cause pending in the circuit court of Merengo county on the equity side of said court, wherein S.L, Crook was the complainant, and J.H. Coleman was the respondent, would settle and determine the case of C. W. Hooper  Co. v. S.L. Crook and J.H. Coleman, individually and as a partnership, this last-mentioned case would in that event be continued; that the testimony as set out shows, on the motion to set aside the judgment by default against appellee, that the equity case would not settle the law case, but that there was no connection between the two cases, and that the issues or facts in the one could in no wise have affected the other; that when the cause of C. W. Hooper  Co. v. S.L. Crook  J.H. Coleman, individually and as partners, was called in the circuit court on November 23, 1921, the same was continued to November 25, 1921, and that attorneys for appellees were notified that the cause would be heard on November 25th, and that none of these attorneys appeared, nor was any proof made tending to show why the appellant here should not have judgement by default, as was had in the cause.
We are not unmindful that the granting or refusal of a new trial rests within the sound discretion of the trial court, and that this discretion had been abused should be made to appear before the writ should issue. Ex parte Parker, 172 Ala. 136,54 So. 572; Sparks v. Reeves, 165 Ala. 352, 51 So. 574. Yet, with the facts uncontroverted as they are in this case, we do not feel that the trial judge should have been called upon to consider a continuance without a showing that the case on the equity side of the court referred to above would settle the cause on the law side of the court and that in his manifest desire to be fair to appellee and his counsel, his discretion was exercised to the manifest detriment of appellant here. His fairness was shown in a continuance of the cause from November 23d to November 25th, and notice thereof given to counsel for appellee to be present at that time. Counsel for appellee, having named the condition on which they would ask a continuance, should have been present with a showing to the end that such was a fact, and having failed to make any showing to this effect, either at the time the judgement by default was rendered against it, or on the hearing of its motion to set aside the judgement by default, cannot now, under the facts in this record, take refuge under the discretionary power of the court in such matters. Ex parte Walker, 54 Ala. 577; Eminent Household of Columbian Woodmen v. Lockerd, 202 Ala. 331,80 So. 412; McLeod v. Shelby Manufacturing Co., 108 Ala. 81,19 So. 326; Shields v. Burns, 31 Ala. 535, West Reprint annotated; White v. Ryan  Martin, 31 Ala. 400,
The motion for a new trial having been heard and determined on its merits, without objection or claim that the court was without authority to hear the same because the record failed to show an order continuing the motion, the discontinuance was waived, and the objection cannot be insisted on for the first time here. Shipp v. Shelton, 193 Ala. 658, 69 South, 102; So. R. R. v. Griffith, 177 Ala. 364, 58 South, 425; Ala. Steel 
Wire Co. v. Sells, 168 Ala. 547, 52 So. 921.
Petitioner here recovered judgement not only against J.H. Coleman, who was the movant in having the judgement by default set aside, but also against S.L. Crook individually, and, so far as the record shows, Crook made no objection to the judgment as rendered against him, and, this being so, and he not joining in the motion to have the judgement set aside and a new trial granted, there appears to be no reason whatever why such judgement against him individually should have been disturbed.
Mandamus will issue according to the *Page 492 
prayer of the petition unless the judge below, upon advised of this opinion, shall set aside the order granting a new trial.
Writ granted.